[Cite as State v. Kozic, 2019-Ohio-4636.]




             IN THE COURT OF APPEALS OF OHIO
                              SEVENTH APPELLATE DISTRICT
                                  MAHONING COUNTY

                                            STATE OF OHIO,

                                            Plaintiff-Appellee,

                                                     v.

                                             ZOLTAN KOZIC,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                            Case No. 18 MA 0083


  Request for Vacation of Judgment Entry and Opion [sic]/ Motion for Reconsideration

                                          BEFORE:
                  David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                               JUDGMENT:
                                              Request Granted.


Atty. Paul Gains, Mahoning County Prosecutor, and Atty. Ralph Rivera, Assistant
Prosecutor, 21 West Boardman Street, 6th Floor, Youngstown, Ohio 44503, for Plaintiff-
Appellee and

Zoltan Kozic, Pro Se, #604-573, Mansfield Correctional Institution, P.O. Box 788,
Mansfield, Ohio 44901, Defendant-Appellant.
                                                                                        –2–


                                Dated: November 4, 2019

PER CURIAM.

       {¶1}    On October 3, 2019, Appellant, Zoltan Kozic, filed a pro se “Request for
Vacation of Judgment Entry and Opion [sic] Issued on April 29, 2019 in Case Number 18
MA 0083.” Appellant asserts he never received timely notice of this court’s decision in
State v. Kozic, 7th Dist. Mahoning No. 18 MA 0083, 2019-Ohio-1680, thereby resulting in
him missing the 45-day deadline in which to appeal to the Supreme Court of Ohio.
       {¶2}    Appellee, the State of Ohio, did not file a response.
       {¶3}    Even though Appellant had filed a change of address, the clerk of court
records indicate that a copy of the Opinion was initially sent to Appellant at the wrong
facility. It was sent to Lake Erie Correctional Institution instead of Mansfield Correctional
Institution.
       {¶4}    On September 5, 2019, this court issued a Judgment Entry noting the
mailing discrepancy and directing the clerk to serve a copy of our April 29, 2019 Opinion
and Judgment Entry on Appellant, Zoltan Kozic (604-573), Mansfield Correctional
Institution, P.O. Box 788, Mansfield, OH 44901. Appellant did not receive the Opinion
and Judgment Entry until September 17, 2019, outside of the timeframe in which to appeal
to the Supreme Court of Ohio.
       {¶5}    Upon consideration, Appellant’s pro se “Request for Vacation of Judgment
Entry and Opion [sic] Issued on April 29, 2019 in Case Number 18 MA 0083” is hereby
granted.
       {¶6}    For the reasons stated in the Opinion rendered on April 29, 2019, the
assignments of error are moot and it is the final judgment and order of this Court that the
judgment of the Court of Common Pleas of Mahoning County, Ohio, is affirmed. This
judgment is hereby reissued under the authority of State ex rel. Sautter v. Grey, 117 Ohio
St.3d 465, 2008-Ohio-1444. Costs to be taxed against the Appellant.
       {¶7}    A certified copy of this opinion and judgment entry shall constitute the
mandate in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is
ordered that a certified copy be sent by the clerk to the trial court to carry this judgment
into execution.



Case No. 18 MA 0083
                                                    –3–




JUDGE DAVID A. D’APOLITO


JUDGE GENE DONOFRIO


JUDGE CHERYL L. WAITE




                             NOTICE TO COUNSEL

This document constitutes a final judgment entry.




Case No. 18 MA 0083